 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    ROBERT FORD,                                            Case No. 2:19-cv-00443-MMD-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      FEDERAL HIGHWAY ADMINSTRATION,
10    et al.,
11                                       Defendants.
12
            This matter is before the Court on Plaintiff’s failure to comply with the Court’s Order
13
     (ECF No. 5).
14
            Plaintiff is proceeding in this action pro se and she submitted a complaint on March 14,
15
     2019. See Complaint (ECF No. 1). On April 12, 2019, the Court ordered Plaintiff to file his
16
     Certificate as to Interested Parties pursuant to LR 7.1-1, no later than April 26, 2019. (ECF No.
17
     5). The Court warned Plaintiff that failure to comply with the Court’s order would result in the
18
     issuance of an order to show cause why sanctions should not be imposed. To date, Plaintiff has
19
     failed to comply with the Court’s order. Accordingly,
20
            IT IS HEREBY ORDERED that Plaintiff shall file his Certificate as to Interested
21
     Parties, which fully complies with LR 7.1-1 no later than June 17, 2019. Failure to comply may
22
     result in the issuance of an order to show cause why sanctions should not be imposed.
23
            Dated this 24th day of May, 2019.
24

25

26                                                           GEORGE FOLEY, JR.
                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
